Citation Nr: 1529987	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to a compensable disability rating for dermatitis of the bilateral feet prior to November 14, 2014, and to a rating in excess of 10 percent from November 14, 2014.  

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to April 16, 2012.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions.  An April 2011 rating decision granted service connection for dermatitis of the bilateral feet and assigned an initial noncompensable evaluation.  A September 2013 rating decision denied the Veteran's claims of entitlement to service connection for ischemic heart disease and skin cancer.  In January 2015, the rating for the Veteran's dermatitis of the bilateral feet was increased to 10 percent effective November 14, 2014, and a TDIU was granted effective April 17, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On July 7, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wanted to withdraw his claims of entitlement to: 1) service connection for ischemic heart disease; 2) service connection for skin cancer; 3) a compensable disability rating for dermatitis of the bilateral feet prior to November 14, 2014, and to a rating in excess of 10 percent from November 14, 2014, and; 4) a TDIU prior to April 16, 2012.




CONCLUSION OF LAW

The criteria for withdrawal are met with respect to the claims of entitlement to: 1) service connection for ischemic heart disease; 2) service connection for skin cancer; 3) a compensable disability rating for dermatitis of the bilateral feet prior to November 14, 2014, and to a rating in excess of 10 percent from November 14, 2014, and; 4) a TDIU prior to April 16, 2012.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his representative, submitted a signed statement in July 2015, stating that he wished to withdraw the above-listed claims.   Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and such appeal is dismissed.












	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the claim of entitlement to service connection for ischemic heart disease is dismissed.

The appeal of the claim of entitlement to service connection for skin cancer is dismissed.

The appeal of the claim of entitlement to a compensable disability rating for dermatitis of the bilateral feet prior to November 14, 2014, and to a rating in excess of 10 percent from November 14, 2014, is dismissed.

The appeal of the claim of entitlement to a TDIU prior to April 16, 2012, is dismissed.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


